AGREEMENT AND AMENDMENT



This Agreement and Amendment (this "Agreement") is entered into as of August 31,
2011, between Quantum Fuel Systems Technologies Worldwide, Inc., a Delaware
corporation (the "Company"), and WB QT, LLC, a Delaware limited liability
company (the "Lender").

WHEREAS, the Company is indebted to the Lender under the following convertible
notes (each, an "Original Convertible Note" and collectively, the "Original
Convertible Notes"):

(i) Fourth Amended and Restated Convertible Promissory Note dated April 30, 2010
in the original principal amount of $4,588,924, as amended on July 8, 2010 and
on January 3, 2011 ("Original Convertible Note I"),

(ii) Second Amended and Restated Convertible Note dated April 30, 2010 in the
original principal amount of $4,248,595, as amended on July 8, 2010 and on
January 3, 2011 ("Original Convertible Note II"), and

(iii) Second Amended and Restated Convertible Promissory Note dated April 30,
2010 in the original principal amount of $1,919,818, as amended on July 8, 2010
and on January 3, 2011 ("Original Convertible Note III"); and

WHEREAS, the Company is also indebted to the Lender under a Promissory Note
dated November 24, 2009 in the original principal amount of $3,000,000, as
amended on July 8, 2010 (the "Original Consent Fee Note"); and

WHEREAS, the Company has requested that the Lender agree to certain amendments
to the Original Convertible Notes and the Original Consent Fee Note; and

WHEREAS, the Lender has agreed to make such amendments on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the Company and the
Lender hereby agree as follows:

AMENDMENTs TO Convertible Notes

(a) Section 2.1 of the Original Convertible Note I is amended in its entirety to
read as follows:

Section 2.1 Scheduled Payments.

(a) The Company shall pay the Accreted Principal Amount or, if less, the
outstanding principal amount of this Note, together with all accrued and unpaid
interest on the principal amount being repaid, to the holder of this Note as
follows:



Date of Payment

Amount of Payment

September 9, 2011

$853,171

October 31, 2011

All remaining Accreted Principal

(b) In consideration for the agreement of the holder of this Note to the payment
schedule set forth above, the Company shall issue to such holder, on August 31,
2011, 213,293 Common Shares, as defined below (the "Fee Shares"). On August 31,
2011, the Company shall provide the holder of this Note with a copy of an
irrevocable instruction letter issued to its transfer agent for the issuance of
the Fee Shares and, within two (2) business days thereafter, shall cause such
transfer agent to credit the Fee Shares to a book entry account in the name of
such holder maintained by the transfer agent.



(b) Section 2.1 of the Original Convertible Note II is amended in its entirety
to read as follows:

Section 2.1 Scheduled Payments.



(a) T

he
Company shall pay the Accreted Principal Amount or, if less, the outstanding
principal amount of this Note, together with all accrued and unpaid interest on
the principal amount being repaid, to the holder of this Note as follows:





Date of Payment

Amount of Payment

September 9, 2011

$789,897

October 31, 2011

All remaining Accreted Principal

(b) In consideration for the agreement of the holder of this Note to the payment
schedule set forth above, the Company shall issue to such holder, on August 31,
2011, 197,474 Common Shares, as defined below (the "Fee Shares"). On August 31,
2011, the Company shall provide the holder of this Note with a copy of an
irrevocable instruction letter issued to its transfer agent for the issuance of
the Fee Shares and, within two (2) business days thereafter, shall cause such
transfer agent to credit the Fee Shares to a book entry account in the name of
such holder maintained by the transfer agent.



(c) Section 2.1 of the Original Convertible Note III is amended in its entirety
to read as follows:



Section 2.1 Scheduled Payments.



(a) T

he
Company shall pay the Accreted Principal Amount or, if less, the outstanding
principal amount of this Note, together with all accrued and unpaid interest on
the principal amount being repaid, to the holder of this Note as follows:





Date of Payment

Amount of Payment

September 9, 2011

$356,932

October 31, 2011

All remaining Accreted Principal

(b) In consideration for the agreement of the holder of this Note to the payment
schedule set forth above, the Company shall issue to such holder, on August 31,
2011, 89,233 Common Shares, as defined below (the "Fee Shares"). On August 31,
2011, the Company shall provide the holder of this Note with a copy of an
irrevocable instruction letter issued to its transfer agent for the issuance of
the Fee Shares and, within two (2) business days thereafter, shall cause such
transfer agent to credit the Fee Shares to a book entry account in the name of
such holder maintained by the transfer agent.

Section 5.6 of each Original Convertible Note is amended in its entirety to read
as follows:

Section 5.6 Impact of Event of Default on Holder's Conversion Rights.

The holder of this Note expressly acknowledges that the Company has no
obligation to settle all or any portion of the asserted or appraised value of
the holder's conversion rights under the Note with cash, property, or other
assets as a result of the occurrence of an Event of Default, including Events of
Default that continue to exist; and further acknowledges that if said holder
exercises its conversion rights, the issuance of unregistered shares of the
Company's common stock to the holder, regardless of the nature of and/or
characteristics of the common stock issued to the holder, will be considered to
have fully settled the conversion rights exercised.



Section 6.1(c) of each Convertible Note is deleted.

The proviso at the end of Section 6.1(d) of each Original Convertible Note is
amended in its entirety to read as follows:

provided

, however, that for purposes of this Section 6.1(d), the Company shall only
deliver Common Shares to the converting holder if such Common Shares would not
exceed the Beneficial Ownership Limitation.



The first sentence of Section 6.2 of each Original Convertible Note is amended
in its entirety to read as follows:

The initial Conversion Price shall be equal to $9.80, provided that, on
September 1, 2011, the Conversion Price shall be automatically adjusted to equal
the closing sale price of the common stock of the Company on the Nasdaq Global
Market on August 31, 2011.

Article IX of each Original Convertible Note is amended by deleting the last
proviso therein and adding the following to the end thereof:

The Company may prepay this Note at any time, in whole or in part, without the
consent of the holder of this Note. To exercise its option to make any such
prepayment, the Company must give the holder of this Note written notice (the
"Prepayment Notice") of such prepayment not less than 5 days prior to the date
fixed for prepayment, specifying the principal amount of this Note to be prepaid
and the date of the proposed prepayment, and thereupon such principal amount,
together with all unpaid interest accrued thereon to the prepayment date, shall
become due and payable on the date so fixed for prepayment.



The Fee Shares referred to in the Original Convertible Notes, as amended by this
Amendment (as so amended, the "Convertible Notes"), shall have a deemed value of
$3.28 per share, which represents the closing sale price of a share of the
Company's common stock, par value $.02 per share (the "Common Stock"), on August
30, 2011.

Notwithstanding anything contained in this Agreement or the Convertible Notes to
the contrary, the Company shall not issue, upon conversion of the Convertible
Notes after the date of this Agreement, an aggregate number of shares of Common
Stock which, when aggregated with any other shares of Common Stock issued to the
Lender (or any affiliate of the Lender) after the date of this Agreement as Fee
Shares under the Convertible Notes, upon conversion after the date of this
Agreement of any of the Convertible Notes or in payment after the date of this
Agreement of demand rights under the Consent Fee Note, would exceed 19.99% of
the Company's issued and outstanding shares of Common Stock as of the date of
this Agreement, if such issuance would be in violation of applicable Nasdaq
Global Market rules. If, upon conversion of the Convertible Notes, any shares of
Common Stock otherwise issuable to the Lender are not issued as a result of the
foregoing limitation ("Excess Shares"), the Company will pay to the Lender,
within five business days after the effective date of such conversion, cash in
an amount equal to the product of (a) the number of Excess Shares, and (b) the
lesser of (i) the volume weighted-average price of the Common Stock for the
three consecutive trading days ending on the trading day immediately preceding
the effective date of such conversion, and (ii) $4.50, which amount shall be
adjusted in the same manner as provided in Sections 6.4 and 6.5 of the
Convertible Notes for the Conversion Price (as defined therein); provided,
however, that, in the event the Convertible Notes are converted by the Lender
after the Lender's receipt of a Prepayment Notice (as defined in the Convertible
Notes) but on or prior to the date fixed for prepayment in such Prepayment
Notice, the foregoing cash settlement provision shall not apply to any Excess
Shares attributable to the principal amount of the Convertible Notes to be
prepaid as specified in such Prepayment Notice.

AMENDMENTS TO cONSENT fEE nOTE

The first and second sentences of the third paragraph of the Original Consent
Fee Note are amended in their entirety to read as follows:

Lender may make demand for payment of all or part of the principal amount due
under this Note at any time (and from time to time) by providing the Company
with written notice of the principal amount so demanded; provided, however,
Lender may not make any payment demands prior to October 31, 2011 if the
volume-weighted average price of the common stock of the Company for the VWAP
Measurement Period (as defined below) is equal to or less than $2.00, which
amount shall be adjusted in the same manner as provided below for the Cap (as
defined below). The Company may call all or part of the principal due under this
Note at any time (and from time to time) by providing Lender with written notice
of the principal amount being called.



The fourth paragraph of the Original Consent Fee Note is amended in its entirety
to read as follows:

When demand for payment is made by Lender or a call is made by the Company, then
the "Actual Payment Amount" due with respect to such demand or call shall be the
greater of (A) the principal amount so demanded or called and (B) that amount
determined by multiplying the principal amount so demanded or called by .04 (the
"Multiplier"), as adjusted, with that product then multiplied by the lesser of
(x) the volume-weighted average price of the common stock of the Company for the
three (3) consecutive trading days ending on the trading day immediately
preceding the Demand Date (as defined below) or the Call Date (as defined
below), as the case may be (the "VWAP Measurement Period") and (y) $50 (the
"Cap"), as adjusted. With respect to the Multiplier and Cap, "as adjusted" means
adjusted for stock dividends, stock splits, reverse stock splits, or any
recapitalization, reorganization, reclassification, consolidation, merger, sale
of all or substantially all of the Company's assets or other transaction, which
in each case is effected in such a manner that holders of common shares are
entitled to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for common shares. By way of
example only, a 2-for-1 stock split would result in the Multiplier being
adjusted to .08 and the Cap being adjusted to $25.

The fifth paragraph of the Original Consent Fee Note is amended in its entirety
to read as follows:

The term Payment Date means that date which is: (A) three (3) business days
following the Company's receipt of written demand from Lender for payment of all
or part of the principal amount due under this Note (the date of receipt of such
written demand being herein called the "Demand Date"), (B) two (2) business days
following the Company's delivery to the Lender of written notice that it is
calling all or part of the principal amount due under this Note (the date of
delivery of such written notice being herein called the "Call Date"), or (C) the
Maturity Date.

The sixth paragraph of the Original Consent Fee Note is amended in its entirety
to read as follows:

The Company shall have the right in its sole discretion to pay any principal due
under this Note using unregistered shares of its common stock; provided, however
(A) if the Company calls all or part of the principal due under this Note, the
principal so called shall be paid in full in cash and may not be paid in shares
of the Company's common stock, and (B) to otherwise pay using shares of common
stock, (i) the volume-weighted average share price of the common stock of the
Company for the VWAP Measurement Period must be greater than $2.00, which amount
shall be adjusted in the same manner as provided above for the Cap, and
(ii) such shares must be listed on the Nasdaq Global Market. When making any
payment using shares of common stock of the Company, the value of each such
share of stock shall be determined based on the volume-weighted average price of
such stock during the VWAP Measurement Period. The common stock used for payment
will be "restricted securities" and shall be delivered to Lender on the Payment
Date. Payments made in cash shall be made on the Payment Date. In the event the
Lender demands payment in full of the principal amount due under this Note or
the Company calls in full the principal due under this Note, the Company shall,
on the Payment Date, also pay in cash all unpaid interest on this Note that has
accrued to the Payment Date.

Notwithstanding anything contained in this Agreement or the Consent Fee Note to
the contrary, the Company shall not issue, in satisfaction of a payment demand
made under the Consent Fee Note, an aggregate number of shares of Common Stock
which, when aggregated with any other shares of Common Stock issued to the
Lender (or any affiliate of the Lender) after the date of this Agreement as Fee
Shares under the Convertible Notes, upon conversion after the date of this
Agreement of any of the Convertible Notes or in payment after the date of this
Agreement of prior demand rights under the Consent Fee Note, would exceed 19.99%
of the Company's issued and outstanding shares of Common Stock as of the date of
this Agreement, if such issuance would be in violation of applicable Nasdaq
Global Market rules.

Acknowledgements

The Company hereby acknowledges, confirms and agrees that (a) each of the
Original Convertible Notes and the Original Consent Fee Note is in full force
and effect, (b) as of the date hereof, the Company is indebted to Lender in
respect of principal of the Original Convertible Notes in the aggregate
outstanding amount of $12,517,128 and in respect of principal of the Original
Consent Fee Note in the outstanding amount of $2,750,000, (c) such principal,
together with interest accrued or accruing thereon, and all fees, costs,
expenses and other charges now or hereafter payable by the Company to the Lender
pursuant to the terms of the Original Convertible Notes and the Original Consent
Fee Note, are unconditionally owing by the Company to Lender, and (d) the
Company has no right of offset, defense or counterclaim of any kind, nature or
description whatsoever with respect to such obligations or any rights of the
Lender under the Original Convertible Notes and the Original Consent Fee Note.

REPRESENTATIONS, WARRANTIES and agreements

4.1 The Company hereby represents, warrants and agrees as follows:

(a) The Company is duly organized, validly existing and in good standing under
the laws of the State of Delaware. The Company has the requisite corporate power
and authority to execute and deliver this Agreement and to perform its
obligations under this Agreement, the Convertible Notes and the Original Consent
Fee Note, as amended hereby (as so amended, the "Consent Fee Note"). The
execution and delivery by the Company of this Agreement, and the performance by
the Company of its obligations under this Agreement, the Convertible Notes and
the Consent Fee Note, have been duly authorized by all requisite corporate
action on the part of the Company. This Agreement has been duly executed and
delivered to the Lender by the Company and is enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the enforcement of creditors' rights generally and by general
principles of equity.

(b) The execution and delivery by the Company of this Agreement, and the
performance by the Company of its obligations under this Agreement, the
Convertible Notes and the Consent Fee Note, will not violate or conflict with
the organizational documents of the Company or any requirement of law or
contractual obligation of the Company and will not result in, or require, the
creation or imposition of any lien on any of the properties or revenues of the
Company.

(c) The Fee Share and other shares of Common Stock issuable under the
Convertible Notes and the Consent Fee Note (collectively, the "Transaction
Shares") are duly authorized and, when issued in accordance with the terms of
the Convertible Notes or the Consent Fee Note, as the case may be, will be duly
and validly issued, fully paid and non-assessable, free from all taxes and liens
with respect to the issue thereof.

(d) The authorized and outstanding capital stock of the Company are as described
on Schedule 4.1(d). Except as described on Schedule 4.1(d), (a) there are no
outstanding warrants, options or other rights to acquire, or instruments (other
than the Original Convertible Notes) convertible into or exchangeable for, any
unissued shares of capital stock of the Company (such warrants, options, rights
and convertible instruments being herein called "Derivative Securities"), and
(b) there are no anti-dilution or price adjustment provisions contained in the
terms governing any outstanding Derivative Securities that will be triggered by
the execution and delivery of this Agreement or the issuance of any Transaction
Shares. No stockholder of the Company or other person has any right of first
refusal, preemptive right, right of participation or any similar right to
participate in the acquisition of the Convertible Notes, the Consent Fee Note or
any Transaction Shares (collectively, the "Transaction Securities").

(e) The Company has not, at any time since the issuance of any Original
Convertible Note or Original Consent Fee Note, subdivided (by share split, share
dividend or otherwise) any outstanding shares of its Common Stock into a greater
number of shares or combined (by reverse share split or otherwise) any
outstanding shares of its Common Stock into a smaller number of shares, or
effected any recapitalization, reorganization, reclassification, consolidation,
merger, sale of all or substantially all of the Company's assets or other
transaction pursuant to which the holders of shares of Common Stock were or will
be entitled to receive (either directly or upon subsequent liquidation), stock,
securities or assets with respect to or in exchange for such shares of Common
Stock, other than a 1-for-20 reverse stock split effected with respect to the
Common Stock on February 8, 2011.

(f) The Common Stock is registered pursuant to Section 12(b) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), and is listed on the
Nasdaq Global Market (the "Principal Market"). The Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting, for any reason, the Common
Stock from the Principal Market. The Company is in compliance with all of the
presently applicable requirements for continued listing of the Common Stock on
the Principal Market.

(g) No form of general solicitation or general advertising was used by the
Company or any representative thereof in connection with the transactions
contemplated by this Agreement. Assuming the accuracy of the Lender's
representations in Section 4.2 below, no registration or qualification of the
Transaction Securities pursuant to the provisions of the Securities Act of 1933,
as amended (the "Securities Act"), or any state securities laws will be required
as a result of the transactions contemplated by this Agreement other than the
filing of a Form D. The Company will not, and will cause each person acting on
its behalf not to, take any action (or fail to take any action) so as to require
the registration of any Transaction Securities pursuant to the provisions of the
Securities Act or any state securities laws, unless such Transaction Securities
are so registered and qualified.

4.2 The Lender hereby represents, warrants and agrees as follows:

(a) Lender understands that the Transaction Securities have not been, nor will
they be, registered under the Securities Act or any state securities laws by
reason of their contemplated issuance in transactions exempt from the
registration requirements of the Securities Act pursuant to Section 4(2) thereof
or Rule 506 promulgated under the Securities Act and applicable state securities
laws, and that the reliance of the Company and others upon these exemptions is
predicated in part upon this representation by Lender. Lender further
understands that the Transaction Securities are "restricted" securities and may
not be transferred or resold without (i) registration under the Securities Act
and any applicable state securities laws, or (ii) an exemption from the
requirements of the Securities Act and applicable state securities laws.

(b) Lender acknowledges and agrees that the certificate(s) for the Transaction
Shares shall contain the following legend unless and until such time as the
Company receives (i) a representation that the Lender is not (and has not been
at any time within the past 90 days) an affiliate of the Company, and (ii) a
reasonably satisfactory opinion of counsel (from Lender's counsel) that the
applicable one-year holding period under Rule 144 promulgated under the
Securities Act for the Transaction Shares has been met, in which case there
shall be no legend on the Transaction Shares:

"THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT") OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED, ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED
UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, AND
APPLICABLE STATE SECURITIES LAWS, COVERING ANY SUCH TRANSACTION INVOLVING SAID
SECURITIES OR (B) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION."

(c) Lender represents that the Transaction Securities are being acquired for
investment for Lender's own account, not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof, and that Lender has no
present intention of selling, granting any participation in, or otherwise
distributing the same. Lender further represents that it does not have any
contract, undertaking, agreement or arrangement with any third-party to sell,
transfer or grant participations to such third-party or to any third-person,
with respect to the Transaction Securities.

(d) Lender represents and warrants that (i) it is an "accredited investor"
within the meaning of SEC Rule 501 of Regulation D promulgated under the
Securities Act, as presently in effect, (ii) it is experienced in evaluating and
investing in securities of companies in the development stage and acknowledges
that it is able to fend for itself, (iii) it can bear the economic risk of its
investment, and (iv) it has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Transaction Securities.

CONDITIONS TO EFFECTIVENESS OF THIS AGREEMENT

This Agreement shall be and become effective as of the date hereof when, and
only when, each of the following conditions shall have been satisfied:

the Company shall have paid Faegre & Benson LLP, counsel to the Lender, all of
its outstanding fees and expenses due under Section 7.2 hereof which have been
invoiced on or prior to the date of this Agreement; and

the Lender shall have received copies of the certificate of incorporation of the
Company, the bylaws of the Company and resolutions of the board of directors of
the Company authorizing this Agreement and the transactions contemplated hereby,
each certified as of the date of this Agreement by the Company's corporate
secretary or an assistant secretary as being in full force and effect without
modification or amendment, and signature and incumbency certificates, dated as
of the date of this Agreement, of the officers of the Company.

Release

.



In consideration of the agreements of Lender contained herein and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company, on behalf of itself and its successors, assigns and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Lender, and its successors and assigns,
and its present and former members, affiliates, subsidiaries, divisions,
predecessors, governors, managers, officers, attorneys, employees, agents and
other representatives (Lender and all such other persons being hereinafter
referred to collectively as the "Released Parties"), of and from all demands,
actions, causes of action, suits, damages and any and all other claims,
counterclaims, demands and liabilities whatsoever of every name and nature,
known or unknown, both at law and in equity, that the Company or any of its
successors, assigns or other legal representatives may now or hereafter own,
hold, have or claim to have against the Released Parties or any of them for,
upon, or by reason of any circumstance, action, cause or thing whatsoever which
has arisen at any time on or prior to the date of this Agreement for or on
account of, or in relation to, or in any way in connection with (a) this
Agreement, the Convertible Notes, the Consent Fee Note or any transactions
hereunder or thereunder or relating hereto or thereto, or (b) any other debt or
equity investment of the Lender in the Company or any other financing
arrangement between the Lender and the Company.



MISCELLANEOUS

Except as expressly modified pursuant hereto, no other changes or modifications
to the Convertible Notes or the Consent Fee Note are intended or implied by this
Agreement and in all other respects the Convertible Notes and the Consent Fee
Note hereby are ratified and confirmed by each of the parties hereto.

The Company agrees to pay all expense (including without limitation reasonable
attorney's fees and disbursements) incurred by the Lender in connection with the
negotiation, execution, delivery and enforcement of this Agreement; provided,
however, that the Company shall not be obligated to pay more than $20,000 for
attorney's fees incurred by the Lender in connection with the negotiation,
execution and delivery of this Agreement.

This Agreement shall be binding upon and inure to the benefit of each of the
parties hereto and their respective successors and assigns.

All representations, warranties, covenants and releases of the Company and the
Lender made in this Agreement shall survive the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, and no
investigation by the Lender shall affect such representations, warranties,
covenants and releases of the Company or the right of the Lender to rely upon
them.

Any provision of this Agreement held by a court of competent jurisdiction to be
invalid or unenforceable shall not impair or invalidate the remainder of this
Agreement.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Minnesota, without regard
to the principles of conflicts of law thereof. Each party hereto agrees that all
legal proceedings concerning this Agreement or the interpretation, enforcement
or defense hereof (whether brought against a party hereto or its respective
affiliates, directors, governors, managers, officers, stockholders, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the State of Minnesota. Each party hereby irrevocably submits
to the exclusive jurisdiction of such courts for the adjudication of any dispute
hereunder or in connection herewith (including with respect to the enforcement
of this Agreement), and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding relating thereto, any claim that it is not
personally subject to the jurisdiction of any such court or that any such court
is an inconvenient venue for such proceeding.

EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
OR ANY MATTER ARISING HEREUNDER.

This Agreement may be executed in any number of counterparts, but all of such
counterparts shall together constitute but one and the same agreement. Receipt
by telecopy, facsimile or email transmission of any executed signature page to
this Agreement shall constitute effective delivery of such signature page.

fb.us.7204160.04



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.



QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.




By: /s/ Alan P. Niedzwiecki
Name: Alan P. Niedzwiecki
Title: Chief Executive Officer  



 

 



WB QT, LLC



By: /s/ Jonathan Wood
Name: Jonathan Wood
Title: Director



 

 

 

SCHEDULE 4.1(d)

Capitalization

 

 

 

 